NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  DAVID WILLIAM CURTIS, JR., Petitioner.

                          No. 1 CA-CR 16-0676 PRPC
                               FILED 4-19-2018


            Appeal from the Superior Court in Maricopa County
                         No. CR2010-005771-001
                 The Honorable Paul J. McMurdie, Judge

               REVIEW GRANTED AND RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

David William Curtis, Jr., Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Randall M. Howe, Judge Kenton D. Jones, and Judge James
B. Morse Jr. delivered the decision of the Court.
                              STATE v. CURTIS
                             Decision of the Court

PER CURIAM:

¶1              Petitioner David William Curtis, Jr. seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                          2